Citation Nr: 0943362	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  04-16 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from May 1955 to May 
1958.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision in which the RO denied the 
Veteran's request to reopen claims for service connection for 
a headache disorder and for psychiatric disability.  The 
Veteran filed a notice of disagreement (NOD) later that same 
month, and the RO issued a statement of the case (SOC) in 
April 2004.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) later that 
month.

In April 2003, the appellant testified during a hearing 
before RO personnel, and, in November 2004, the appellant 
testified during a hearing before a Veterans Law Judge at the 
RO.  Transcripts of both hearings are of record.  

In July 2007, the Board reopened the claims for service 
connection, and remanded the claims, on the merits, to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional notice and development.  After 
accomplishing the requested action, the RO continued the 
denial of each claim (as reflected in an October 2008 
supplemental SOC (SSOC)), and returned these matters to the 
Board for further appellate consideration.  

Because the Veterans Law Judge who conducted the November 
2004 Board hearing was no longer with the Board, the Veteran 
was offered an opportunity to appear before another Veterans 
Law Judge who would issue the final decision in his appeal.  
In May 2009, the Veteran requested a Board video-conference 
hearing.  In May 2009, the Board remanded the claims to the 
RO, via the AMC, for scheduling of the requested Board 
hearing.

In August 2009, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.  During the 
hearing, the Veteran requested, and the undersigned granted, 
a 30-day abeyance to submit additional evidence.  To date, no 
additional evidence has been received.

In expanding the claim on appeal to encompass psychiatric 
disability to include PTSD, the Board is also cognizant of 
the recent decision of the Court in  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In Clemons, the Court found that the 
Board erred in not considering the scope of the Veteran's 
claim for service connection for PTSD as including any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record (in that case, diagnoses of 
anxiety disorder and schizoid disorder).  In this case, the 
Veteran asserts that he has been diagnosed with PTSD and 
there is also evidence of possible generalized anxiety 
disorder and dysthymic disorder. 

The Board's decision on the matter of service connection for 
a headache disorder is set forth below.  The claim for 
service connection for psychiatric disability, to include 
PTSD, is addressed in the remand following the order; this 
matter is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  During an in-service motor vehicle accident (MVA), the 
Veteran sustained a laceration of the scalp that required 
stitches and he had headaches for several days after the 
accident.

3.  Post discharge, the Veteran has been diagnosed with 
tension headaches; however, the only competent medical 
opinion on the question of whether there exists a medical 
nexus (i.e., relationship) between the later diagnosed 
tension headaches and service weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for a headache disorder 
are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, August 2007 and August 2008 post-rating 
letters provided notice to the appellant regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
letters specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect), and provided the Veteran with 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the October 2008 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), VA treatment 
records, and the report of the September 2008 VA examination.  
Also of record and considered in connection with the appeal 
are the transcripts of the April 2003, November 2004, and 
August 2009 hearings, and various written statements provided 
by the Veteran's friends, the Veteran himself, and by his 
representative, on his behalf.  No further RO action on this 
matter, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 
20 Vet. App. at 543 (rejecting the argument that the Board 
lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

The Veteran asserts that he has a headache disorder as a 
result of a MVA that occurred during military service.  
During the August 2009 Board hearing, he testified that he 
sustained a head injury during the MVA that required stitches 
and that he has had headaches in the back of his head since 
the accident.  

The Veteran's STRs reflect that he was involved in a truck 
accident in September 1956.  He had multiple bruises and a 
laceration of the scalp that required sutures.  He returned 
the next day and the wound was cleaned and the dressing 
changed.  Two days later, he complained of having headaches 
since the accident.  The impression was post-trauma 
headaches.  There are no subsequent treatment records for 
headaches during service.  The report of the April 1958 
discharge examination reflects that the Veteran's head was 
normal and that the neurological evaluation was also normal.  

Post discharge, the report of a September 1958 VA examination 
reflects that the Veteran's neurological evaluation was 
normal.  

A June 1986 VA treatment record reflects the Veteran's 
complaints of a 30-year history of headaches, which he said 
were the result of the head injury during service.  The 
neurological evaluation was unremarkable.  The impression was 
chronic tension/depression headaches.

An August 1992 VA treatment record references diagnoses of 
cervical spine degenerative disc disease (DDD) with 
headaches, and temporomandibular joint syndrome with 
headaches.  

A June 2000 VA treatment record reflects that the Veteran 
complained of right shoulder pain and headaches.  In June 
2001, he complained of having had headaches since the in-
service MVA.  In March 2002, headaches were noted as 
secondary to rhinitis.  Chronic headaches were also noted in 
February and March 2003.  

The report of the September 2008 VA neurological examination 
reflects that the Veteran was diagnosed with tension 
headaches.  There were no abnormalities noted on physical 
examination.  The examiner opined that the Veteran's current 
headaches were not the specific result of any injury during 
military service and that his symptoms were more consistent 
with tension headaches rather than the long-term post-
traumatic variety.  

As indicated, the evidence confirms that after the in-service 
MVA, and laceration of the scalp requiring stitches, the 
Veteran did have headaches for several days after the 
accident.  However, his remaining STRs do not reflect any 
subsequent treatment for headaches or diagnosis of any 
chronic headache disability.  Moreover, on April 1958 
discharge examination, the Veteran's head was normal and the 
neurological evaluation was normal.  This evidence does not 
support that the Veteran had a chronic headache disability 
during service.

The Board has carefully considered the written statements of 
the Veteran indicating that he has had headaches since the 
1956 MVA during service.  The Board notes that a layperson is 
competent to report on matters observed or within his or her 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The Veteran is also competent to testify about 
observable symptoms or injury residuals, such as headaches.  
See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Moreover, the Veteran is also competent to 
report a continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).   In this case, however, 
the first documented evidence of headaches since discharge is 
the diagnosis of tension/depression headaches in June 1986-
almost 28 years after the Veteran's service.  The Board notes 
that the passage of so many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Here, the fact that there are no 
documented complaints or treatment for headaches for almost 
28 years after discharge belies the Veteran's current reports 
of continuity of symptomatology in connection with this claim 
for monetary benefits.

Moreover, in this case, the September 2008 VA examiner 
specifically considered the Veteran's reports of continuity 
of symptomatology, however, the examiner, a trained 
professional, specifically opined that the Veteran's current 
headaches are consistent with tension headaches and not the 
post-traumatic variety, which would be related to the 1956 
MVA.  Here, the only competent medical opinion to directly 
address the question of whether the Veteran's current 
headaches are related to his military service-that of the 
September 2008 examiner-weighs against the claim.  The Board 
finds such opinion-based, as it was, on examination of the 
Veteran and consideration of his assertions and history-both 
probative and dispositive of the medical nexus question.  
See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and 
Guerrieri v. Brown, 4 Vet .App. 467, 470-471 (1993).  
Significantly, neither the Veteran nor his representative has 
presented or identified any contrary medical opinion-i.e., 
one that, in fact, establishes a medical nexus between his 
current headaches and military service.

As for the appellant's and his representative's direct 
assertions that his current headaches are related to his in-
service head injury, the Board notes the matter of etiology, 
or medical relationship between current disability and 
service, upon which this claim turns, is a matter within the 
province of trained professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate training and expertise, neither is 
competent to render a probative (i.e., persuasive) opinion on 
such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.

Under these circumstances, the Board finds that the claim for 
service connection for a headache disorder must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, persuasive evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for a headache disorder is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for psychiatric 
disability is warranted.

The Veteran's STRs reflect that his commanding officer 
requested that the Veteran undergo a mental evaluation in 
February 1958.  The Veteran was diagnosed with passive-
aggressive reaction, chronic, severe, manifested by 
sloppiness of person, a resentful antagonistic attitude, 
chronic discontent, and a history of court martials.  It was 
recommended that he be discharged.

Post-discharge, a September 1958 VA psychiatric examination 
was unremarkable and the Veteran was not given a psychiatric 
diagnosis.  A June 1986 VA treatment record notes that the 
Veteran had profound depressive affect.  In July 1986, he 
complained of insomnia and was provisionally diagnosed with 
anxiety.  In September 1986, he was diagnosed with 
questionable generalized anxiety disorder.  In January 2001, 
it was noted that the Veteran was taking Paxil for anxiety.  
A March 2003 PTSD screen was negative.  On June 2005 mental 
status evaluation, a VA psychiatrist diagnosed the Veteran 
with PTSD and dysthymic disorder on Axis I.  The report of a 
September 2008 VA psychiatric examination reflects that the 
Veteran was not given psychiatric a diagnosis on Axis I; he 
was diagnosed with a personality disorder on Axis II, which 
the examiner noted was the principal diagnosis.  

During the August 2009 Board hearing, the Veteran said that 
he regularly attends PTSD group therapy at the Salisbury VA 
Medical Center (VAMC).  He said he also receives individual 
therapy from a VA counselor, Ms. Volkmer, who he said 
diagnosed him with PTSD, and has been evaluated by a VA 
psychiatrist, Dr. Dumillo.  The Veteran said that he believes 
he has PTSD as a result of working as a firefighter during 
service.  

In this appeal, there is conflicting evidence regarding 
whether the Veteran has a psychiatric diagnosis versus (or in 
addition to) a personality disorder.  [Parenthetically, the 
Board notes that personality disorders are not generally 
service connectable as a matter of law.  
38 C.F.R. §§ 3.303(c), 4.9 (2009).]  The Veteran has stated 
that he has had recent treatment at a VA facility that shows 
a current psychiatric diagnosis, but this evidence is not 
currently of record and was not in the claims file at the 
time of the September 2008 VA examination.    

The Veteran has also identified several in-service stressors, 
which he contends support a diagnosis of PTSD.  During the 
April 2003 RO hearing, he said there was an incident in 
Pusan, Korea, in which the Tucson Company was "lost".  He 
said there was small arms fire and at least one soldier was 
killed and several more were wounded.  He said the incident 
occurred in April or May 1956.  A June 2005 VA treatment 
record reflects that he also identified the September 1956 
MVA as a stressful event.  In addition, in an August 2008 
statement, he said that there was a fire in June 1956 at the 
Seoul National Airport that was stressful and has caused him 
to have flashbacks.

To date, there is no indication that the RO has attempted to 
verify the above-mentioned stressors.  Because there is some 
evidence that the Veteran has been diagnosed with PTSD (as 
reflected in the June 2005 VA treatment record), the RO 
should undertake necessary development to attempt to 
independently verify the occurrence of the Veteran's alleged 
stressful experiences during military service.  The September 
1956 MVA is documented in the Veteran's STRs, however, 
further development is required to attempt to verify the June 
1956 fire at Seoul National Airport and the April or May 1956 
small arms fire.  The RO's efforts in this regard should 
include contact with the Joint Services Records Research 
Center (JSRRC) and any other source(s), as appropriate.  Any 
additional action necessary for independent verification of 
this stressor, to include follow-up action requested by the 
contacted entity, should be accomplished.  If the search for 
corroborating evidence leads to negative results, the RO 
should notify the Veteran of this fact, explaining the 
efforts taken, and describing further action (if any) to be 
taken.

Thereafter, the RO should arrange for the Veteran to undergo 
VA examination, by a psychiatrist or psychologist, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claim (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Salisbury VAMC dated through July 2005.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain any records of 
treatment for psychiatric disability from the Salisbury VAMC 
since July 2005, following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 
  
Furthermore, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the appellant 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The Veteran should be asked to submit any additional 
information and/or evidence he has to help verify the 
occurrence of any claimed stressor.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim 
remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Salisbury VAMC all records of evaluation 
and/or treatment for the Veteran's 
psychiatric disability since July 2005.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) with respect 
to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for psychiatric 
disability, to include PTSD.  The RO 
should explain the type of evidence that 
is the Veteran's ultimate responsibility 
to submit.

The RO should invite the Veteran to submit 
any additional information and/or evidence 
he has to help verify the occurrence of 
any claimed stressors, to include the 
April or May 1956 small arms fire 
involving the Tucson Company and the June 
1956 fire at the Seoul National Airport.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  The RO should undertake any necessary 
action to attempt to independently verify 
the occurrence of the Veteran's alleged 
stressors, to include the April or May 1956 
small arms fire involving the Tucson 
Company and the June 1956 fire at Seoul 
National Airport.  The RO's efforts should 
particularly include contact with the JSRRC 
(and other appropriate source(s)).  Any 
additional action necessary for independent 
verification of these stressors, to include 
follow-up action requested by the contacted 
entity, should be accomplished.  

If the search for corroborating evidence 
leads to negative results, the RO should 
notify the Veteran of this fact, explaining 
the efforts taken, and describing further 
action  (if any) to be taken.

5.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, the RO 
should prepare a report detailing the 
occurrence of any specific in-service 
stressful experience deemed established by 
the record.  This report is then to be 
added to the Veteran's claims file.  

6.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for the 
Veteran to undergo VA examination, by a 
psychiatrist or psychologist, at a VA 
medical facility.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the individual 
designated to examine the Veteran, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
psychological testing, if deemed warranted) 
should be accomplished (with all results 
made available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should be 
reported in detail.

 If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
how the diagnostic criteria are met, 
specifically identifying the verified in-
service stressor(s) underlying the 
diagnosis, and comment upon the link 
between  current symptomatology and the 
verified in-service stressor(s) found to be 
established by the record.  

If the Veteran is found to meet the 
diagnostic criteria for any other 
psychiatric disability, with respect to 
each such diagnosed disability, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that the disability was 
incurred in or is otherwise related to the 
Veteran's military service, to include any 
incident or complaints noted therein.

The examiner should set forth all 
examination findings, along with a complete 
rationale for each conclusion reached, in a 
printed (typewritten) report.

7.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to him by 
the pertinent VA medical facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for psychiatric disability in 
light of all pertinent evidence and legal 
authority.  

10.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


